Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 27 July 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 27 July 1823
				
				You are right my Dear Charles to go Quincy for a few days to restore your health a little before the vacation and I am glad to hear that you have adopted the resolution although it may probably lose you a few marks on Mr. Hedge’s and other Lists—Your Brother George has just had a very dangerous illness the crisis of which passed last Eveng. and he is pronounced so much better to day we now hope for his speedy recovery—He has had an inflamatory sore throat or rather Quincy from which he suffered most severely until the Abcess broke. Pandora seems to have opened her box for the  especial benefit of my family just now for all the evils fall at once—I wrote you that Anthony and Ellen are about to leave me—Poor Charles is dead and Sam is sick—You can therefore imagine how difficult it will be for me to moveI note your remark concerning College Scholars but you must recollect that profound learning generally indicates worldly ignorance and not despise that which you perhaps are too young to understand—I have been up the greater part of the two last nights and feel so stupified I can scarcly write at all—Who is Elizabeth going to stay with in Philadelphia? I have never heard any thing about it—You complain much of poor John and so do I for he never writes to me—but he cannot go to Cambridge as that is part of his punishment as Dr. Kirkland writes to Mr. A—Mr Pomeroy who lately called on your father says your Grandfather has not been so well this two years or so strong as at present—Your father will begin his journey probably on the 15th of next Month and will go on without stopping so that you may expect him from the twentieth to the  twenty second—If I do not go on I shall hope to hear from you very often but on this subject nothing is yet decided—When does your vacation begin? what do you complain of? and how do you manage yourself? Write me fully and take care of yourself if you love your Mother
				
					L. C. A.—
				
				
			